*611OPINION
By the Court,
Mowbray, J.:
Petitioner Peoples has appealed from an order of the Fifth Judicial District Court denying his petition for post-conviction relief, which order we affirm.
Peoples was tried to a jury and convicted of first-degree murder. The conviction was affirmed on direct appeal to this court. Peoples v. State, 83 Nev. 115, 423 P.2d 883 (1967).
Peoples then sought relief in the federal courts. He filed a petition for habeas relief in the United States District Court for the District of Nevada. That petition was denied. Peoples appealed from that order of denial to the United States Ninth Circuit Court of Appeals. The Ninth Circuit denied his application for habeas and affirmed the order of the United States District Court. See Peoples v. Hocker, 423 F.2d 960 (9th Cir. 1970).
Peoples returned to the state courts and filed a state application for post-conviction relief. The district judge of the Fifth Judicial District Court denied that petition, and Peoples has now appealed to this court seeking relief.
The principal predicate upon which Peoples seeks relief in his present petition is his claim that there is insufficient evidence in the record to support the jury’s verdict. We do not agree. The United States District Court, in denying Peoples’ petition for habeas, ruled on this precise point and found the record sufficient to support the verdict. The United States Court of Appeals affirmed the Federal District Court. Peoples v. Hocker, supra. The Ninth Circuit Court, in reviewing the facts as reflected in the record of the trial proceedings, said:
. . On June 10, 1965 Peoples arrived in Beatty, Nevada and was met by one Dillard R. Morton and the two children of Sharon Wilson, the decedent. Peoples was driven to the El Portal Motel where he left his luggage in the room occupied by Sharon Wilson. Peoples, Morton and the children then drove to the Oasis Bar where Sharon was employed. While Peoples was talking with her in the bar a pistol which he was carrying was discharged through his pocket and the bullet struck the floor near Sharon. Peoples then ushered the girl and her two children into Morton’s car and they returned to the motel. In *612the bar, Peoples was overheard threatening Sharon by saying that he was going to kill her. At the motel, Peoples, Morton and Sharon were alone in a room. A shot was fired which passed through Sharon’s shoulder, crossed her chest cavity piercing her heart, and came out on the right side of her body. Peoples and Morton carried her out to Morton’s car where she was wedged between the front and back seats of the car. Her two children were put in the front seat and the car was driven back to the Oasis Bar. As it arrived behind the Oasis the occupants were approached by a deputy sheriff who was investigating the shot that had been fired inside the bar. When the deputy had questioned Peoples and Morton about the earlier shot, he looked inside the car and saw the woman in the back and an automatic pistol on the front floor. The children were still seated in the front seat.
“Peoples and Morton were both charged with first degree murder. They contended that Sharon had committed suicide and that they had put her in the car with the intent of securing medical attention. However they drove toward the bar and away from the local medical center. The prosecution argued that Peoples, who had threatened Sharon’s life on previous occasions, had killed her. Peoples was convicted.”
It is clear that there is sufficient evidence in the record to support the jury’s verdict.
Peoples has asserted other specifications of error in his present petition that we find equally meritless. Finally, he argues, as he did before the Ninth Circuit Court, that even if the individual allegations of error are insufficient to support his petition for post-conviction relief, the aggregate of all of them amounts to a denial of due process. We do not agree, for, as the Ninth Circuit Court ruled, “. . . [T]he things of which Peoples complains were not errors at all, let alone errors of constitutional magnitude.”1
We find no merit in Peoples’ appeal, and we therefore deny his petition and affirm the order of the district court.
Batjer and Thompson, JJ., and Barrett, D. J., concur.

 Peoples has failed to comply with the mandate of NRS 177.375, which provides:
“All grounds for post-conviction relief available to a petitioner must be raised in his original, supplemental or amended petition. Any ground not so raised or finally adjudicated or knowingly and understandingly waived in the proceedings resulting in the conviction or sentence or in any other proceeding that the petitioner has taken to secure relief from his conviction or sentence may not be the basis for a subsequent petition, unless the court finds a ground for relief asserted which for reasonable cause was omitted or inadequately raised in the original, *613supplemental or amended petition.” See also Mr. Justice Zenoff’s concurring opinion in Nall v. Warden, 86 Nev. 489, 491, 471 P.2d 218, 219 (1970); and Craig v. Warden, 87 Nev. 39, 482 P.2d 325 (1971).